          Case 4:20-cv-00023-JJV Document 24 Filed 12/02/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

WESLEY YOAKUM, Individually and on                                                     PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                   No. 4:20-cv-00023-JJV


ABB MOTORS AND MECHANICAL, INC.                                                      DEFENDANT


                                    ORDER & JUDGMENT

       The Court held a fairness hearing on December 2, 2020. No objections to the proposed

settlement have been filed and no objector appeared at the hearing. There were 391 potential

claimants. The parties gave all the required notice, and provided all the approved forms, to class

members. 74 claims were made and the value of their claims total $6,014.19 of the $34,400.00

settlement fund.

       After careful review of the pleadings and hearing from the parties, the Court approves the

proposed settlement and grants the joint motion for final approval. (Doc. No. 20.) The agreement

is fair, reasonable, and adequate, as required by Rule 23(e). In reaching this conclusion, the Court

has considered the strength of the plaintiffs’ case, defendant’s defenses including the circuit split

regarding the ability credit paid meal periods against alleged off-the-clock time, the complexity of

further litigation, and the amount of opposition to the settlement, and the history of the litigation

both in the Eastern District of Arkansas and elsewhere. Keil v. Lopez, 862 F.3d 685, 693-98 (8th

Cir. 2017); Van Horn v. Trickey, 840 F.2d 604, 607 (8th Cir. 1988). The attorney’s fees are

reasonable given the work done, local hourly rates, and results achieved. Petrovic v. Amoco Oil

Company, 200 F.3d 1140, 1157 (8th Cir. 1999).
  Case 4:20-cv-00023-JJV Document 24 Filed 12/02/20 Page 2 of 2



IT IS, THEREFORE, ORDERED that:

     1) The parties’ Joint Motion (and Incorporated Brief) For Final Approval of the

     Class and Collective Action Settlement (Doc. No. 20) is GRANTED;

     2) The case is dismissed with prejudice; and

     3) The Court will retain jurisdiction to enforce the parties’ settlement.

     4) A joint report on disbursements is due by February 2, 2021.

SIGNED this 2nd day of December 2020.

                                    __________________________________________
                                    JOE J. VOLPE
                                    UNITED STATES MAGISTRATE JUDGE
